Citation Nr: 0523921	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia or post traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision, in which the RO denied 
the claim for service connection for schizophrenia and PTSD 
because new and material evidence had not been submitted.  
The veteran perfected an appeal of this decision, which is 
now before the Board.


FINDINGS OF FACT

1.  The RO last denied the veteran's claim for service 
connection for paranoid schizophrenia in July 1996, and that 
decision became final in the absence of a timely perfected 
appeal.

2.  The RO last denied the veteran's claim for service 
connection for PTSD in December 1999, and that decision 
became final in the absence of a timely perfected appeal.

3.  The evidence received subsequent to the July 1996 and 
December 1999 decisions denying service connection for a 
nervous disorder to include paranoid schizophrenia and PTSD 
does not relate to an unestablished fact necessary to 
substantiate the claim and raise the reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

1.  The July 1996 decision in which the RO denied entitlement 
to service connection for paranoid schizophrenia is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C. § 7105(c) (1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. § 3.156 (2004).

2.  The December 1999 decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C. § 7105(c) (1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1999); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985)

In this case in a letter dated in September 2002, before the 
rating decision on appeal, the RO informed him of the 
evidence required to substantiate his claim, to including the 
need for new and material evidence.  This letter also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
to submit any additional evidence he wanted to have 
considered.  

The veteran was also provided with a copy of the appealed 
rating decision, and a statement of the case.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

In addition, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records and VA 
treatment records.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

Service connection for a nervous disorder was originally 
denied by a January 1973 decision.  Of record at that time 
were the veteran's service medical records.  The RO noted 
that the entrance examination noted minor nervous problems, 
but at the time of separation there was no evidence of a 
nervous disorder.   

Additional medical evidence, in the form of a VA hospital 
report from May through July 1974, was submitted in September 
1974 and indicated treatment for paranoid schizophrenia.  In 
an October 1974 decision, the RO confirmed the denial of 
service connection for a nervous condition, to include 
paranoid schizophrenia, because the condition was not treated 
in service nor manifest to a compensable degree during the 
post-presumptive period.  

Following the submission of additional evidence showing 
treatment for schizophrenia, the RO denied the veteran's 
claims in a November 1974 letter, May 1975 letter, and July 
1977 letter. 

A letter received in March 1990 from Dr. D.G., a 
psychiatrist, of the North Suffolk Mental Health Association 
was associated with the veteran's claims file.  Dr. D.G. 
diagnosed the veteran's symptoms as severe PTSD and 
agoraphobia as a result of his service in Vietnam.  

An April 1990 letter from Dr. K., and L.A.R., R.N., indicated 
that the veteran was unable to report for his scheduled VA 
examination because of his current psychiatric disability.  
In July 1990 the VA outpatient clinic reported that the 
veteran cancelled his psychiatric examination scheduled that 
month.  

In a July 1990 rating decision the RO denied service 
connection for PTSD.  The veteran appealed this decision.  In 
an August 1991 decision the Board denied the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, because new and 
material evidence had not been submitted.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 1992 decision 
the Court denied the veteran's claim due to lack of 
jurisdiction, as the veteran had not filed is notice of 
appeal in a timely manner.  

In June 1996 the veteran filed a claim for entitlement to 
service connection for a nervous condition based on his 
exposure to Agent Orange in Vietnam.  In a July 1996 rating 
decision, the RO denied the veteran's claim for a nervous 
disorder, because evidence linking the veteran's nervous 
disorders and Agent Orange was not submitted.  

In January 1998 the veteran filed a claim for a nervous 
condition, agoraphobia and PTSD.  Additional medical evidence 
regarding the veteran's mental disabilities from the Harbor 
Area Medical Clinic from December 1989 to September 1991 was 
submitted.  The medical records reveal the veteran was 
diagnosed with agoraphobia and PTSD.  An April 1996 letter 
from D.C., R.N., indicated that the veteran suffered from a 
debilitating chronic mental illness that made in nearly 
impossible for him to leave his home.  In an April 1998 
rating decision, the RO denied the veteran's claim for 
service connection for PTSD because there was no evidence 
confirming the veteran's reported in service stressors nor a 
confirmed diagnosis of PTSD.  It was noted that the veteran 
did not report for a VA psychiatric examination.

In July 1999 the RO received a report from the U.S. Armed 
Services Center for Research of Unit Record providing the 
history of the units with which the veteran served.  In a 
December 1999 rating decision the RO denied the veteran's 
claim for entitlement to service connection for PTSD because 
the evidence did not show a confirmed diagnosis of PTSD.  

In conjunction with a nonservice-connected pension claim, the 
veteran submitted a letter from North Suffolk Counseling 
Center dated in March 2002.  This statement noted the veteran 
was followed at that facility from August 1979 to June 1991 
for PTSD and agoraphobia. 

The veteran again claimed service connection for a nervous 
condition in August 2002.  In conjunction with this claim he 
submitted his medical reports from 1976 to 1991 from Harbor 
Area Mental Health Programs.  The RO scheduled the veteran 
for a June 2003 VA examination, but he failed to report.  In 
the veteran's August 2003 substantive appeal he indicated 
that he had no new evidence to submit and requested that the 
Board render a decision based on the hospitalization records 
from previous years. 


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2004).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a nervous disorder was last denied in 
July 1996.  Service connection for PTSD was last denied in 
December 1999 because the record did not contain a confirmed 
diagnosis of the condition.  Since the time of the previous 
decisions, additional medical evidence, in the form of VA 
treatment records and private treatment records, have been 
submitted.  The only report which is not duplicative of 
evidence previously considered, is the March 2002 letter from 
North Suffolk Counselling Center.  However, this report only 
mentions that the veteran was treated for PTSD and 
agoraphobia from 1979 to 1991.  The report does not provide 
the basis for PTSD, nor link it to service.  More 
importantly, three letters dated in 1990 from the treating 
clinicians at that facility are of record, and were 
considered in the Board's August 1991 decision.  Those 
letters noted the PTSD diagnosis.  Thus, the March 2002 
letter, noting only the veteran's history of being treated 
for PTSD at that facility, is merely cumulative of evidence 
considered in prior decisions.  Evidence which is cumulative 
cannot be deemed "new" for purposes of reopening the claim.  
38 C.F.R. § 3.156 (2004).  Likewise, the other records 
submitted since the last denials, are not new because they 
are duplicative of evidence previously considered.  Because 
the evidence is not new, the Board need not consider whether 
it is material.  Vargas Gonzalez v. West, 12 Vet. App. 321, 
327 (1999).  

As a final matter, the Board notes that the veteran's 
representative has argued that a VA examination needs to be 
conducted at the veteran's home to adequately consider this 
claim.  However, as the Board has determined that new and 
material evidence has not been submitted, there is no duty to 
obtain a VA examination in this case.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a nervous 
condition, to include paranoid schizophrenia and PTSD, the 
claim is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


